Citation Nr: 1108660	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for residuals of human immunodeficiency virus (HIV).

3.  Entitlement to an initial disability rating in excess of 40 percent for service-connected chronic lumbosacral strain. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development prior to adjudication.  

Specifically, a VA treatment record from December 2006 indicates that the Veteran receives benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). The medical and legal documents pertaining to this application have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2010).

In addition, with respect to the Veteran's psychiatric claim, the record indicates that he has been diagnosed with a bipolar disorder, anxiety, a schizoaffective disorder, depression, and an adjustment disorder.  See, e.g., a January 2007 statement from J.G., M.D.  The Veteran's service treatment records indicate that he was diagnosed with adjustment difficulties in July 1983 after complaining of nervousness.  It was noted that the Veteran had recently been assigned to a new unit and had been "shaking" during formation and was having difficulty holding objects.  

Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Finally, in March 2009, the Veteran was provided with a VA examination to determine the current severity of his service-connected chronic lumbosacral strain.  While the Veteran reported having extreme back pain, it was noted that he was "very dramatic" and reluctant to provide "any information that may go against his claim."  During the examination, the Veteran refused to participate in range of motion testing or to have an X-ray performed.  The VA examiner stated "that the examination and history was neither valid nor reliable, respectively, to made a determination of increase."  It was also noted that the Veteran "clearly indicated a need or desire to be rated at 50%" and that this belief was "likely factoring into his history and examination findings."  

In light of the fact that the Board is remanding this case for other reasons, the Board believes that the agency of original jurisdiction (AOJ) should schedule the Veteran for an additional VA examination to determine the current severity of his service-connected spine disability.  The Board wishes to make it clear that the Veteran is expected to cooperate with VA.  The United States Court of Appeals for Veterans Claims (Court) has held that '[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.'  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

2.  Obtain records of psychiatric, HIV, and low back treatment that the Veteran may have received at the Milwaukee VA Medical Center since November 2009.  All records so obtained should be associated with the Veteran's claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disability that he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any psychiatric disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.  Complete rationale for all opinions expressed should be provided.  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected chronic lumbosacral strain.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated unfavorable ankylosis of the entire thoracolumbar spine and any unfavorable ankylosis of the entire spine as well as any associated neurological abnormalities, including but not limited to bowel and bladder impairment.  

The examiner should also discuss whether the Veteran's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  

In addition, the examiner should also address the impact of the service-connected chronic lumbosacral strain on the Veteran's occupational functioning (regardless of his age).  

A complete rationale for all opinions expressed must be provided.  

5.  Following completion of the above, re-adjudicate the issues of entitlement to service connection for a psychiatric disorder; entitlement to service connection for residuals of HIV; and entitlement to a disability rating greater than 40 percent for chronic lumbosacral strain.  If the decisions remain in any way adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


